Citation Nr: 0517997	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-17 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine with low back strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1983.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Milwaukee, Wisconsin (RO).


FINDING OF FACT

The service-connected degenerative joint disease of the 
lumbosacral spine with low back strain is shown to be 
productive of varying degrees of intermittent discomfort, 
with limitation of motion on forward flexion to 65 degrees, 
and with some fatigue and poor endurance on repetitive 
motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
service-connected degenerative changes of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in March 2001 and October 2003 that VA would 
obtain all service personnel and service medical records, VA 
medical records, and any other medical or employment records 
about which the veteran notified them.  The veteran was 
advised that it was her responsibility to either send medical 
treatment and employment records from her private physician 
and employer regarding treatment for her claimed disabilities 
or impaired job performance, respectively, as a result of her 
claimed disabilities, or to provide properly executed 
releases so that VA could request the records on her behalf.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and her VA 
treatment records have been associated with the claims file.  
The veteran was asked to advise VA if there was any other 
information or evidence she considered relevant to her claim 
so that VA could help her by getting that evidence.  There is 
no indication that any pertinent information was not 
received.  The veteran was notified that a VA examination was 
required and one was conducted in April 2001, June 2001, and 
December 2003.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not 


harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, as there is no evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See also Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet.App. April 14, 2005).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of any 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54,345-54,349 (2002).  This 
amendment was effective September 23, 2002.  Id.  Effective 
September 26, 2003, VA also revised the criteria for 
diagnosing and evaluating the spine.  68 Fed. Reg. 51,454-
51,458 (2003).  VA's General Counsel, in a precedent opinion, 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 
25,179 (2003).  The amended versions may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation may be applied.  VAOPGCPREC 
3-00; 65 Fed. Reg. 33,422 (2000).

In October 1983, service connection was granted for "low 
back strain," and assigned a disability evaluation of 10 
percent.  The service-connected low back disorder rating was 
increased to 20 percent in a December 1984 rating decision, 
and subsequently reduced to 10 percent in an October 1985 
rating decision.  The veteran filed a claim for an increased 
disability evaluation in January 2001, which was denied in 
July 2001.  The veteran appealed this evaluation and in an 
August 2004 rating decision, the disability evaluation was 
increased to 40 percent under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5235, for "degenerative joint disease 
of the lumbosacral spine with low back strain."  

Since the veteran's claim has been pending since January 
2001, the RO addressed the veteran's claim for increase under 
the old criteria in the Schedule effective prior to September 
23, 2002, those effective as of September 23, 2002, and the 
current regulations, which were effective September 26, 2003.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions in appellate adjudication 
of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Pre-September 2002 and 2003 Regulatory Changes.

At the time of the veteran's claim for increase, her low back 
condition was assigned a 10 percent disability evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  Diagnostic Code 5295 provided a maximum 40 percent 
rating for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  

A November 1999 private treatment note indicates that the 
veteran complained that after bending and lifting, as well as 
delivering mail, she developed pain in her lower back, which 
she also stated went down her left leg.  Upon physical 
examination, the 


veteran's posture was noted as normal, and there was 
tenderness of the left lower paraspinal muscle.  Range of 
motion testing revealed forward flexion at 70 degrees, and 
back extension at 40 degrees with pain.  Lateral side banding 
was at 40 degrees, with pain on the left, and rotation was 
also recorded at 40 degrees, also with pain on the left.  
Deep tendon reflexes were normal, and straight leg raise was 
negative bilaterally.  X-rays taken and compared with 
previous films from 1986 revealed mild to moderate 
degenerative disc change at the L4-5 level, and marked 
degenerative disc change at the L5-S1 level.

A December 1999 note indicates that the veteran was 
instructed to undergo an ultrasound, as well as massage or 
myofascial release, and hot and cold packs three times a week 
for two to three weeks.  Another December 1999 treatment note 
indicates that the veteran denied pain radiating down the 
legs, as well as loss of bowel or bladder control.  The 
veteran reported that her back improved with physical therapy 
and her home exercise program.  Upon physical examination, 
the veteran indicated "some moderate tenderness" over the 
sacroiliac joints and sacrum bilaterally, "but more over the 
[sacroiliac] joints than anywhere else."  Forward flexion 
was recorded at 70 degrees, with decreased mobility in the 
sacroiliac joints bilaterally.  "Some increased muscle 
tension" was noted up through the lumbar spine.  Further 
treatment from mid-December 1999 indicates that the veteran's 
pain "is not as acute as it was" and "is intermittent at 
this point."  Physical examination revealed decreased 
mobility of the left sacroiliac joint when compared with the 
right on forward flexion testing.  A note from late December 
1999 shows that the veteran reported that her pain was 
"much, much better," and that she just experienced "just a 
little bit of pain in the sacrum at times."  Forward flexion 
was recorded at 85 degrees, but decreased mobility was 
observed on the right L5-S1 level.

A treatment note from early January 2000 shows that the 
veteran was concerned that the Workers' Compensation office 
had indicated the evidence was not "totally consistent" 
with their requirements.  The veteran then reported that upon 
returning to work, her symptoms of pain increased.  The 
veteran denied radicular symptoms, 


weakness, numbness, or tingling.  Forward flexion was 
recorded at 70 degrees, with decreased motion in the 
sacroiliac joints bilaterally.  A mid-January 2000 treatment 
note shows that the veteran reported that her lower back 
"gets sore" after approximately three hours of "carrying 
her route."  The veteran indicated that by the second day of 
her weekends, her back "does not bother her at all."  Upon 
physical examination, decreased mobility was noted on the 
left sacroiliac joint, as compared to the right.  The 
examiner stated, "This is mild."  Forward flexion was 
recorded at 80 degrees.  A late January 2000 note indicates 
that the veteran reported getting "some discomfort and 
soreness" in the lumbosacral region on the left after 
carrying her route.  No radicular symptoms were reported.  
Physical examination revealed that the veteran's lower back 
was nontender, and forward flexion was recorded at "60 or 70 
degrees."  The next day, while seeking osteopathic 
treatment, the veteran described decreased mobility "in the 
entire right side of the sacrum."  The veteran was returned 
to work in late January 2000.

An early-mid-February 2000 treatment notes reveals that the 
veteran reported her back becoming "very sore" after her 
last examination, "more on the left side than on the 
right."  She also reported pain going down the left 
posterior thigh and up into the left thoracolumbar region.  
Forward flexion was recorded at 70 degrees.  Decreased 
mobility in the left sacroiliac joint was noted, "more so 
than the right."  The examiner suggested stretching and 
orthopedic therapy.  A late February 2000 treatment note 
shows that the veteran complained of pain in her back and 
into the legs.  She denied bowel or bladder dysfunction, and 
there were "no particular radicular signs."  She denied 
weakness in the legs.  Forward flexion was "to the mid-
tibia" with extension recorded at 30 degrees.  The veteran 
could heel-toe walk without difficulty, and motor testing 
revealed no weakness.  Straight leg raise was negative.  The 
examiner stated, "I think her complaints are axial back pain 
rather than radicular problems."  A radiology report from 
late February 2000 indicated that the veteran's lumbar spine 
had normal alignment.  A moderate disc space narrowing, disc 
desiccation and endplate degenerative change were noted at 
L5-S1.  Disc desiccation and diffuse mild bulging at L4-5 was 
also noted.  There was no herniated disc identified in the 
lumbar area.

A private physician's letter dated in March 2000 stated a 
medical history consistent with the above.  Upon physical 
examination, the straight leg raise test was "weakly 
positive on the left at 90 degrees."  Motor and sensory 
functions were intact.  The physician indicated that he had 
discussed the radiology report from late February with the 
veteran.  The examiner noted that there did not appear to be 
any significant nerve root compression.  

In a private treatment note dated in early April 2000, the 
veteran indicated that prolonged positions, work, laundry, 
and grocery shopping increased her pain level.  The examiner 
noted that the veteran's rehabilitation potential was "good, 
pending compliance [with home exercise program]."  In mid-
April 2000, the veteran reported compliance with her home 
exercise program.  She reported that her back was "feeling 
better," and that her pain was now intermittent with 
lessened intensity.  In early May 2000, the veteran again 
reported compliance with her home exercise program, but that 
the back felt "the same as initially."  Range of motion of 
flexion was recorded at 72 degrees, extension was 18 degrees, 
left side bending was 15 degrees, and right side bending was 
12 degrees.

A July 2000 private treatment note indicated that the veteran 
was given a prescription for a corset belt.  The veteran 
reported "on damp cold days her back will act up." 

A September 2000 private note shows that the veteran was 
placed on permanent work restrictions.  The veteran reported 
that she had been on vacation and had not had any back pain 
for two weeks.  She indicated that she experienced "a little 
bit of radicular pain down into the upper buttocks region," 
but that there was no pain into the lower buttocks or legs.  
She denied loss of bowel or bladder control.  Physical 
examination revealed that the veteran's forward flexion was 
at 75 degrees.  There was no significant tenderness in the 
back on palpation.  Decreased mobility was observed on the 
left side of the sacrum.

In October 2000, the veteran reported that the pain was 
"about the same" as when her back was last examined.  Her 
forward flexion was recorded at 70 degrees.  Again, the 
veteran reported decreased mobility.  Later in October 2000, 
the veteran's forward flexion was again recorded at 70 
degrees, and the right sacroiliac joint had "slightly" 
decreased mobility when compared to the left.  The lumbar 
spine at L4-5 on the right also had decreased mobility on 
palpation.  

A private physician's December 2000 letter regarding the 
veteran's "fitness for duty evaluation" indicates a 
treatment history consistent with the above.  Physical 
examination conducted as part of the evaluation revealed 
normal gait, balance, and coordination.  The veteran could 
heel and toe walk, and perform tandem gait and squat 
maneuvers without difficulty.  The veteran was noted to be 
"diffusely tender to deep palpation through the lower lumbar 
segments bilaterally."  There was no tenderness extending 
into the sciatic notch sites.  The veteran's trunk motion was 
limited by pain at 40 degrees of forward flexion, 10 degrees 
of extension, and 30 degrees of lateral bending to each side.  
She had full passive motion throughout her lower extremities 
without pain, and strength was normal.  Straight leg raising 
was negative.  Tendon reflexes were 2+ and symmetric at knees 
and ankles.  

A physical therapy note from January 2001 indicates that the 
veteran had made "good progress in physical therapy."  The 
veteran reported that she had been walking and vacuuming, and 
that standing at work was less painful.  She indicated that 
her pain at work "depends largely on how much [she] is 
lifting packages, [etc.]."  The veteran was reportedly in 
compliance with her home exercise program.  The examiner 
noted that all of the physical therapy goals had been met, 
and therefore, the veteran was discontinued from further 
therapy.

A March 2001 letter from the veteran's private orthopedic 
doctor referenced the veteran's "pre-existing lumbar 
degenerative disease" and reiterated that the veteran's 
lumbar back problems were related to military service and to 
her occupation as a postal worker.  The physician wrote that 
he had given the veteran a permanent lifting restriction of 
25 pounds and instruction to avoid repetitive bending.  The 
physician indicated that the veteran had "reached a healing 
plateau with regard to her degenerative condition."

Upon VA examination in April 2001, the veteran reported 
sustaining a work-related injury in 1994 and then again in 
November 1999.  Following the 1999 injury, the veteran 
reported that she "was seen twice and then given some 
physical therapy."  She reported that she had "been tried" 
on "multiple treatment modalities including a home exercise 
program as well as with multiple trials of nonsteroidal 
anti-inflammatories."  The veteran reported that the 1999 
injury began in her left hip and made it difficult for her to 
sit down.  The veteran reported that she only experienced 
pain at work, and not when she was at home.  She reported 
that when she was at work, she experienced weakness, 
stiffness, fatigability, and lack of endurance.  The veteran 
reported that she did the cleaning at home, and her husband 
did the cooking.

Upon physical examination, the musculature of the back was 
within normal limits, and there was no tenderness to 
palpation.  Straight leg raise was negative bilaterally.  
Range of motion testing indicated that forward flexion was at 
80 degrees, extension was at 25 degrees, bilateral rotation 
was at 20 degrees, and bilateral bending was at 20 degrees.  
The veteran was able to heel-toe walk, squat, hop on one foot 
and then hop on the other foot.  Sensation was intact 
bilaterally.  Strength was 5/5, deep tendon reflexes were 2+ 
and symmetric.  A leg length discrepancy of 1.34 centimeters 
was noted with the right shorter than the left.  X-rays 
revealed normal sacroiliac joints, but with "marked 
intervertebral disc space narrowing with vacuum phenomenon at 
L5-S1."  Additionally, "Very mild or borderline disc space 
narrowing at L4-5 with very mild retrolisthesis of L4 upon 
L5" was noted and attributed to degenerative disc disease.  
The veteran's lumbar spine was "otherwise normal."

Upon VA examination in June 2001, the veteran reported 
sustaining a work-related injury in November 1999.  This 
injury was originally diagnosed as back strain, but 
subsequent development of x-rays revealed it to be a 
degenerative arthritic condition at L4-5 and L5-S1.  Upon 
physical examination of the veteran's lower back, "some loss 
of motion" was revealed.  The veteran reported pain with 
"certain 


motions, particularly flexion, and lateroflexion to the 
left."  The veteran had an intact neurological examination 
and essentially negative straight leg raising.

The veteran's private orthopedic doctor submitted a letter 
dated in April 2002, which indicates that the veteran had 
been under his care since March 2000.  At that time, the 
veteran reported a history of low back problems consistent 
with the aforementioned November 1999 work-related injury.  
The physician stated that the veteran had been treated with 
"a variety of multi-modal conservative measures and has not 
improved."  The veteran reported that work restrictions had 
"not been practical."  X-ray imaging revealed early disc 
degeneration at L3-4, and more advanced degeneration at L4-5, 
to include a "small central herniation, and fairly severe 
degeneration of the L5-S1 level."

In June 2002, the veteran was denied Social Security 
disability benefits.  This decision was based on the 
veteran's work and her income.  The letter stated, "It is 
important for you to know that we have looked only at your 
work, not your health problems.  If you stop work and still 
have health problems, you should contact a Social Security 
office."

Again, the veteran service-connected low back disorder has 
been assigned the maximum rating of 40 percent for her low 
back disorder under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  In fact, from January 2000 to 
September 2002, there is no medical evidence of muscle spasm 
on extreme forward bending, or evidence of loss of lateral 
spine motion.  There is also no evidence to suggest a listing 
of the whole spine or positive Goldthwaite's sign.  The 
veteran's physical examinations consistently indicated normal 
posture, gait, and coordination.  Although the veteran 
consistently had limitation of forward flexion to the 70 
degree range, when the veteran was following her physical 
therapy, that range of motion would increase to 85 degrees, 
or nearly normal.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record, and to explain the reasons and 


bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, there are no other diagnostic code 
provisions that would provide a basis for a higher 
evaluation.  The Board has considered other diagnostic codes 
pertaining to the spine under the applicable set of 
regulations.  The other regulations relevant to the spine in 
effect prior to September 2002 regarded fractures of the 
spine, ankylosis of the spine, areas of the veteran's spine 
not affected, sacroiliac injury and weakness, and 
intervertebral disc syndrome.  See 38 C.F.R. 4.71a, 
Diagnostic Codes 5285-5291, 5293, 5294 (2002).  Nevertheless, 
fracture of the vertebra or ankylosis has not been shown by 
the evidence of record.  Pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief has not been shown.  Indeed, the VA 
examination in June 2001, found an intact neurological 
examination.

Consideration has been given as to whether a higher rating 
could be assigned for the appellant's lumbar spine disorder 
on the basis of limitation of motion.  Under Diagnostic Code 
5292, limitation of motion in the lumbar spine is assigned a 
maximum 40 percent evaluation.  38 C.F.R. 4.71a, Diagnostic 
Code 5292 (2002).  Consequently, an increased rating is also 
not possible under Diagnostic Code 5292.  

Post-September 2002 and 2003 Regulatory Changes.

The veteran's "degenerative joint disease of the lumbosacral 
spine with low back strain" is currently rated at 40 percent 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5235 (2004).  Under the revised rating criteria, effective 
September 26, 2003, the general rating formula for diseases 
or injuries of the spine contemplates when the veteran 
presents with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  A 100 
percent evaluation is warranted when there is unfavorable 


ankylosis of the entire spine.  Id.  For unfavorable 
ankylosis of the entire thoracolumbar spine, a 50 percent 
evaluation is assigned.  Id.  Unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine at 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  Id. 

Upon VA examination in December 2003, the veteran reported a 
medical history consistent with the above, and further 
indicated that ibuprofen and Tylenol "usually takes care of 
the pain."  She reported that the pain was localized to the 
back and tailbone, and that it "occasionally" extended to 
her legs.  The veteran reported that prolonged sitting 
increased the pain and lying down with her feet up decreased 
the pain.  She further indicated her sitting tolerance to be 
an hour.  She denied numbness or weakness, and she reported 
"occasionally incontinence but no retention of urine."  She 
denied bowel incontinence.  The veteran used no assistive 
walking devices, denied the use of a brace, and reported that 
she could walk up to an hour without pain.  She also reported 
a standing tolerance of two to three hours.  The veteran 
reported that she had never fallen and did not have a history 
of feeling unsteady.  She denied any surgery to her back.  
The veteran reported being unemployed since October 2002, but 
before that she worked as a letter carrier for 16 years.  She 
indicated that she performed activities of daily living 
independently, but her husband helped with house cleaning.  
She further indicated that her driving tolerance was 
approximately 30 minutes.

Upon physical examination, there was no asymmetry of the 
spine.  There was "some" tenderness noted at the L4-5/L5-S1 
level, as well as paraspinal tenderness on that level.  
Forward flexion was measured at zero to 65 degrees, extension 
from zero to 20 degrees, left later flexion from zero to 25 
degrees, right lateral flexion from zero to 30 degrees, left 
lateral rotation from zero to 30 degrees, and right lateral 
rotation from zero to 35 degrees.  The veteran verbalized 
pain in the lumbar spine on repetitive range of motion.  She 
also indicated that she fatigued easily, and she showed poor 
endurance.  Muscle strength was recorded at 5/5 in both lower 


extremities.  Both knee jerk and muscle stretch reflexes were 
2+/4 in patellar and the ankles.  Sensation to light tough 
and pinprick was intact throughout the lower extremities.  
Babinsky was down going, and no clonus was noted.  The 
veteran was observed to have normal heel toe gait, and she 
was able to walk on her heels and toes, as well as to squat 
down and get up.  Straight leg raising testing was negative, 
and crossed straight leg raising was also negative.  "Some" 
pain was noted with extension, and tenderness was observed in 
the facet joints.  

The examiner opined that there had been no significant change 
in the lumbar spine since the April 2001 VA examination.  The 
diagnosis of "low back strain secondary to degenerative 
joint disease at the L4-L5, L5-S1 level" was made.  The 
veteran's lumbar spine was observed to be "otherwise 
normal."

In June 2004, a correction was published to reinstate 
material that was inadvertently omitted from the initial 
publication of the 2003 revision.  69 Fed. Reg. 32,449 
(2004).  The regulations regarding intervertebral disc 
syndrome, effective September 23, 2002, remained essentially 
unchanged in the revisions effective on September 26, 2003.  
To wit, a 60 percent evaluation may be assigned when there is 
evidence of intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months; and a 40 percent is assigned when the 
incapacitating symptom episodes last at least four weeks, but 
less than six weeks.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).  However, the evidence of record does not show that 
the veteran's back disorder results in incapacitating 
episodes of at least 6 weeks. 

Additionally, a 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
However, this also is not shown by the evidence of record.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 
C.F.R. §§ 4.40, 4.45 (2004) were not 


subsumed into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, "functional loss" of a 
musculoskeletal disability must be considered separate from 
any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.  Functional 
loss may occur as a result of weakness or pain on motion of 
the affected body part.  38 C.F.R. § 4.40.  Factors involved 
in evaluating, and rating disabilities of the joints include 
weakness, fatigability, lack of coordination, restricted or 
excess movement of the joint, or, pain on movement.  38 
C.F.R. § 4.45.  These factors do not specifically relate to 
muscle or nerve injuries independently of each other, but 
rather, refer to overall factors that must be considered when 
rating the veteran's joint injury.  DeLuca, 8 Vet. App. at 
206-07.

The Court has clearly established that the DeLuca is 
applicable to the functional equivalent of limitation of 
motion.  In this case, the veteran is in receipt of the 
maximum evaluation for limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); see 
also 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, a 
DeLuca analysis would serve no useful purpose since a higher 
evaluation is not assignable on the basis of limitation of 
motion.  See Johnson v. Brown, 9 Vet. App 7 (1996).

Accordingly, the Board finds that an evaluation in excess of 
40 percent for service-connected degenerative joint disease 
of the lumbosacral spine with low back strain is not 
warranted.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected disability 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b) (2004); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the schedular evaluations in 
this case are not inadequate.  A rating in excess of 40 
percent is provided for certain manifestations of the 
service-connected lumbar spine disorder but the medical 
evidence reflects that those manifestations are not present 
in this case.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 40 percent for service-connected 
degenerative joint disease of the lumbosacral spine with low 
back strain is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


